Citation Nr: 0713520	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement an initial rating in excess of 20 percent for 
service-connected degenerative disc disease of the lumbar 
spine with a herniated nucleus pulposus and spinal stenosis.

2.  Entitlement an initial rating in excess of 10 percent for 
service-connected radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, retired in 
August 2003, after more than 21 years of active honorable 
service.  His awards and decorations included the Soldier's 
Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the RO.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine with a herniated nucleus pulposus and 
spinal stenosis, manifested primarily by complaints of pain 
and stiffness; paravertebral muscle spasms, bilaterally; 
lumbar spine flexion to at least 75 degrees; and a combined 
range of lumbar spine motion of at least 175 degrees, is 
productive of no more than moderate impairment.  

2.  The veteran's service-connected radiculopathy of the left 
lower extremity is not productive of moderate incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
with a herniated nucleus pulposus and spinal stenosis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5293-5292 (effective September 
23, 2002, through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).

2.  The criteria for an initial rating in excess of 10 
percent rating for radiculopathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.124a, Diagnostic Code 8521 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased initial ratings for his service-connected 
degenerative disc disease of the lumbar spine with a 
herniated nucleus pulposus and spinal stenosis and his 
service-connected radiculopathy of the left lower extremity.  

In a letter, dated in September 2004, the RO informed the 
veteran that in order to establish entitlement to an 
increased rating for his service-connected degenerative disc 
disease and radiculopathy of the left lower extremity, the 
evidence had to show that such disabilities had gotten worse.

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC notified 
the veteran and his representative of the evidence which had 
been obtained in support of the veteran's appeal.  

Following such notice, the RO granted the veteran additional 
time to develop the record.  Although he did not submit 
additional evidence, the veteran was examined by VA and he 
was offered an opportunity to have a hearing before a member 
of the Board.  

In November 2006, pursuant to a request by the veteran, a 
hearing was scheduled for the veteran at the Board's offices 
in Washington, D.C.  However, prior to that hearing, he 
withdrew that request in writing.  Nevertheless, the 
veteran's representative subsequently presented argument on 
his behalf.  Thereafter, the RO readjudicated the veteran's 
appeal.  Thus, the veteran has had ample opportunity to 
participate in the development of his appeal.

In considering this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In March and May 2006, 
the RO sent the veteran such notice.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  As such, there is no prejudice to the veteran due to 
a failure to assist him with his claims for increased initial 
ratings for his service-connected degenerative disc disease 
and for his radiculopathy of the left lower extremity.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (discussing 
prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The RO's August 2003 decision on appeal, which granted 
entitlement to service connection for degenerative disc 
disease of the lumbar spine and radiculopathy of the left 
lower extremity was an initial rating award.  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Therefore, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 

A.  Degenerative Disc Disease

At the outset of the veteran's claim, intervertebral disc 
syndrome (preoperatively or postoperatively) was rated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating 
was warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

Also potentially applicable in rating the veteran's 
degenerative disc disease was 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Under that code, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, while a 40 percent rating was warranted for severe 
limitation of motion.  

Effective September 26, 2003, the rating schedule with 
respect to evaluating the veteran's intervertebral disc 
syndrome was revised.  68 Fed. Reg. 51454 - 51456 (August 
27, 2003) (now codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  

Under the revised regulations, intervertebral disc syndrome 
is to be rated in one of two ways:  either on the basis of 
the total duration of incapacitating episodes noted above (DC 
5243) or on the basis of the following general rating 
formula.

With respect to evaluating intervertebral disc syndrome under 
Diagnostic Code 5243, incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months will be rated 10 percent. A 20 percent 
evaluation will be assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks during the past 12 months. A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months. A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. (38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).

Under the general rating formula for diseases and injuries of 
the spine, the noted ratings may be assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, when the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate Diagnostic Code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected degenerative disc disease under both the old and 
new criteria, keeping in mind that the revised criteria may 
not be applied to any time period before the effective date 
of the change.  See 38 U.S.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).  

The Board provided the veteran with the new regulatory 
criteria in the SOC.  Thereafter, significant additional 
development of the record took place.  As noted above, the 
veteran was examined by VA, and the veteran's representative 
submitted additional argument on the veteran's behalf.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran contends that his degenerative disc disease of 
the lumbar spine is manifested primarily by intense pain and 
stiffness, especially in the morning when he wakes up.  He 
states that at times, the pain is so severe it impairs his 
sleep.  He further contends that his service-connected low 
back disability is productive of moderate limitation of back 
motion, demonstrable deformity, and frequent muscle spasms.  
In this regard, he states that he had incapacitating episodes 
for a total of six weeks during the past 12 months.

There is evidence that the veteran experiences significant 
pain, weakness, and flare-ups associated with his service-
connected degenerative disc disease.  He has required non-
steroidal anti-inflammatory medication and on two occasions, 
denervation injections.  However, there is no evidence of 
motor impairment, atrophy, deformity, heat, or discoloration; 
and the recent medical records, including those during his 
last years of service are negative for incapacitating 
episodes (as defined by VA) associated with his low back 
disability.  Indeed, there is no competent evidence of bed 
rest prescribed by a physician; and, despite the pain, the 
veteran continues to be active, running three to five miles a 
day, five days a week.

In this regard, VA examinations performed in June 2003 and 
May 2005 show that the veteran's posture and gait are normal.  
While he has paravertebral muscle spasms, bilaterally, and 
some limitation of lumbar spine motion, there is no competent 
evidence that it is any more than moderate in degree.  He is 
able to flex his lumbar spine to at least 75 degrees, and his 
combined range of motion of the lumbar spine is at least 175 
degrees.  Other than pain radiating to the left lower 
extremity (which will be discussed below), the veteran 
demonstrates no separately ratable neurologic deficits, such 
as bowel or bladder impairment.  In addition, there is no 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks during the past 12 
months.  

Such findings do not meet or more nearly approximate the 
criteria for an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, either on the 
basis of the criteria in effect at the time the veteran 
opened his claim or on the basis of the changes which became 
effective in September 2003.  Accordingly, an increased 
rating is not warranted.  

B.  Radiculopathy of the Left Lower Extremity

The veteran also seeks an initial rating in excess of 10 
percent for his service-connected radiculopathy of the left 
lower extremity.  

Such disability is rated as paralysis of the external 
popliteal nerve (common peroneal).  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  A 10 percent rating is warranted for 
mild incomplete paralysis, while a 20 percent rating is 
warranted for moderate incomplete paralysis.  A 30 percent 
rating is warranted for severe incomplete paralysis.  The 
service-connected radiculopathy of the left lower extremity 
is rated as paralysis of the external popliteal nerve (common 
peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8521.  

A 40 percent rating is warranted for complete paralysis of 
the external popliteal nerve (common peroneal), manifested by 
foot drop and slight droop of first phalanges of all toes; 
inability to dorsiflex the foot; loss of extension (dorsal 
flexion) of the proximal phalanges of the toes; loss of 
abduction of the foot, weakened adduction; and anesthesia 
covering the entire dorsum of the foot and toes.  Id.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  

A review of the evidence, including the June 2003 and May 
2005 VA examination reports, discloses that the peripheral 
neuropathy in the veteran's left lower extremity is 
manifested primarily by sensory abnormalities, including 
numbness in his left heel.  It is also accompanied by 
diminished reflexes at the ankle.  

However, although not wholly sensory in nature, the 
preponderance of the evidence shows that the veteran's 
radiculopathy of the left lower extremity disability is 
productive of no more than mild disability.  Indeed, there 
are no reports of any more than mild incomplete paralysis due 
to that disorder.  Rather, his posture and gait are normal, 
and he does not use any type of prosthetic appliance or aid 
to ambulation.  Moreover, there is no evidence of weakness or 
atrophy in the left lower extremity; and, as noted above, 
recent evidence shows that he runs three to five miles a day, 
five days a week.  As such, the veteran's radiculopathy of 
the left lower extremity more nearly approximates the 
criteria for the 10 percent rating currently in effect.  
Accordingly, that rating is confirmed and continued.

III.  Additional Considerations

In arriving at the foregoing decisions, the Board has 
considered the Court's holding in Fenderson.  However, the 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine with a herniated nucleus pulposus and spinal 
stenosis and his service-connected radiculopathy of the left 
lower extremity have been generally consistent since 
September 1, 2003, the date that service connection and the 
initial ratings became effective.  Accordingly, there is no 
basis for the assignment of staged ratings.


ORDER

An initial rating in excess of 20 percent for the veteran's 
service-connected degenerative disc disease of the lumbar 
spine with a herniated nucleus pulposus and spinal stenosis 
is denied.

An initial rating in excess of 10 percent for the veteran's 
service-connected radiculopathy of the left lower extremity 
is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


